Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the instant application. Corrected notice of allowance to correct for the dependency of claim 12 in the examiner’s amendment

Priority
This application is a continuation of U.S. Serial No. 16/332,124, filed on March 11, 
 2019, which is a 371 of PCT/US2017/051560, filed on September 14, 2017, which claims benefit of U.S. Provisional Application No. 62/395,804, filed on September 16, 2016.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with   Robert Ross on 08/31/2021 Please review the attached interview summary for details.
Claim 1 is amended as follows and claims 11, 13 and 17 are cancelled for allowance

Examiner’s amendment for allowance
In claim 1, 
Replace instant claim 1 with the following in its entirety
1. An aqueous, topical anti-inflammatory gel composition having a pH value in the range of about 3 to about 5.5, which comprises: a non-steroidal anti-inflammatory drug (NSAID) which is an arylalkanoic acid, a lactate ester of a C2 to C16 saturated aliphatic alcohol, a monoprotic organic acid having a pKa value in the range of about 3.8 to about 5, a C2 to C8 saturated aliphatic alcohol, a monoglyceride solubility enhancer, and a cationic guar gum; 
wherein lactate ester of a C2 to C16 saturated aliphatic alcohol is Lauryl lactate and the  a C2 to C8 saturated aliphatic alcohol is a monohydric alcohol;
wherein the arylalkanoic acid is present in an amount in the range of about 0.5 to about 7 percent by weight of the composition; and the cationic guar gum is present in an amount in the range of about 1 to about 5 percent by weight of the composition.

Cancel claims 11, 13 and 17

Change the dependence of claim 12 to claim 1 


REASONS FOR ALLOWANCE
In view of the  examiners amendment recited above and the following examiners statement of reasons for allowance, claims 1-10, 12, 14-16 and 18-20 are found to be allowable.

wherein lactate ester of a C2 to C16 saturated aliphatic alcohol is Lauryl lactate and the  a C2 to C8 saturated aliphatic alcohol is a monohydric alcohol;
wherein the arylalkanoic acid is present in an amount in the range of about 0.5 to about 7 percent by weight of the composition; and the cationic guar gum is present in an amount in the range of about 1 to about 5 percent by weight of the composition.
The closest prior art of interest are :
Buyuktimkin et al. (WO 2016/077111)  (already of record in the parent application   Buyuktimikin et al discloses a aqueous, topical anti-inflammatory compositions which comprises a non-steroidal anti-inflammatory drug as instantly claimed, and Lauryl lactate and lactic acid, and ethanol as instantly claimed. However they fail to disclose the inclusion of a cationic guar gum in their composition and also the composition being in the gel form. There is no motivation as to why one of ordinary skill would have added a thickener such as guar gum to the sprayable form described by Buyuktimikin et al. 
Instant claims are enabled and have sufficient written description in the Specification.  


Conclusion
Claims 1-10, 12, 14-16 and 18-20 (renumbered 1-17) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.